                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR403

        vs.
                                                                        ORDER
CHARLES ELMORE,

                       Defendant.


        This matter is before the court on Defendant's Unopposed Motion to Continue Pretrial
Motion Date [20]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by February 28,
2020.
        IT IS ORDERED:
        1.     Defendant's Unopposed Motion to Continue Pretrial Motion Date [20] is granted.
Pretrial motions shall be filed on or before February 28, 2020.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between January 29, 2020 and February 28, 2020,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).



        Dated this 30th day of January, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
